Douglas, J.,
concurring. There are a number of reasons the decision in this case should be reversed. I do not reach additional reasons, given that the column in question is clearly opinion and, as such, the comments enjoy absolute protection from allegations of defamation.
*284The well-reasoned majority opinion relies, and properly so, on Scott v. News-Herald (1986), 25 Ohio St.3d 243, 25 OBR 302, 496 N.E.2d 699. I concurred in Scott and indicated, in part, that speech that is “opinion enjoys the protection afforded such speech by the First Amendment.” Id. at 255, 25 OBR at 312, 496 N.E.2d at 709. Once a determination is made that specific speech is “opinion,” the inquiry is at an end. It is constitutionally protected.
What I said in Scott bears, I believe, repeating. In “preserving the freedoms of speech and press, guaranteed by the First Amendment, we must accord protection to the expression of ideas we abhor or sooner or later such protection of expression will be denied to the ideas we cherish.” Id. at 260, 25 OBR at 317, 496 N.E.2d at 714.